Citation Nr: 1310053	
Decision Date: 03/25/13    Archive Date: 04/02/13

DOCKET NO.  02-06 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to July 1961 with one year and four months of additional unverified service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

A notice of disagreement was received in August 2000, a statement of the case was issued in May 2002, and a substantive appeal was received in May 2002.

In October 2005, the Veteran testified at a personal hearing before a Decision Review Officer at the RO in Detroit, Michigan.  A transcript of this hearing was prepared and associated with the claims file.

In December 2006, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

In December 2003 and March 2007, the Board remanded this case for additional development.  Following the second remand, the Board denied the Veteran's claim in a July 2009 decision.

The Veteran appealed the Board's July 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2012, the Court issued a memorandum decision that, in relevant part, vacated the portion of the Board's July 2009 decision denying service connection for a right shoulder disability and remanded for proceedings consistent with the Court's decision.

In September 2012, following the Court decision, the Board remanded the Veteran's claim for the sole purpose of having the Appeals Management Center (AMC) issue a supplemental statement of the case in light of the Veteran's submission of additional evidence.  The statement of the case having been issued in January 2013, and the case having been returned to the Board, the Board will now actually address the concerns that were raised by the Court in the January 2012 memorandum decision.   


FINDING OF FACT

The Veteran did not exhibit a right shoulder disability in service, arthritis was not manifested to a compensable degree within one year of separation from service, and a right shoulder disability is not etiologically related to any injury or disease during the Veteran's active service.


CONCLUSION OF LAW

A right shoulder disability was not incurred in or aggravated by active service and may not be presumed to have been caused or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2012)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes evidentiary development letters dated in January 2000, June 2001, May 2004, July 2004, July 2005, July 2007, and August 2009 in which the RO advised the appellant of the evidence needed to substantiate his service connection claim.  These letters advised the Veteran of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  Letters dated in March 2006, July 2007, and August 2009 further advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claim, pursuant to the Court's holding in Dingess, supra.  

The Board notes that only the January 2000 letter was issued prior to the initial adjudication of the Veteran's claim in August 2000.  His claim, however, was readjudicated following the issuance of the subsequent notices in the May 2002 statement of the case and in multiple supplemental statements of the case, most recently in January 2013.  Thus, any deficiencies in the content or timeliness of these notice letters would not be prejudicial.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records and his VA medical records.  The Veteran has reported that he has received private medical treatment for his right shoulder since shortly following his separation from service, and that he first sought treatment from VA approximately five years following his separation from service.  All of the available evidence of such treatment has been obtained in connection with prior development, and VA has verified that all post-service private and VA medical records that have not been obtained are, in fact, not available.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  

The Board notes that the Veteran has not been scheduled for, or provided with, a VA examination for the claim on appeal.  However, as will be discussed in more detail below, the Board finds that an examination is not necessary to decide this claim due to an absence of competent and credible evidence of an in-service disability or of continuity of symptomatology since service.  Therefore, a VA examination is not warranted for this claim.

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

The Veteran has claimed entitlement to service connection for a right shoulder disability, which he essentially contends is due to injuries sustained while playing football in service and as a result of a jeep accident.  

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The pertinent regulation reads as follows:

General.  Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  Each disabling condition shown by a veteran's service records, or for which he seeks a service connection must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence.  Determinations as to service connection will be based on review of the entire evidence of record, with due consideration to the policy of the Department of Veterans Affairs to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.

38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may also be granted for chronic disabilities, such as arthritis, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection for chronic disabilities may alternatively be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b)(2012).  The pertinent regulation reads as follows:

Chronicity and continuity.  With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.

38 C.F.R. § 3.303(b).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ('although interest may affect the credibility of testimony, it does not affect competency to testify').

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.);  Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an 'absolute bar' to the service connection claim); Barr, 21 Vet. App. 303 ('Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms').

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

The January 2012 Court memorandum directed the Board "to explicitly discuss the competence and credibility of the appellant's lay statements and those provided by his family members."  The Court concluded that, "[i]f the Board determines that the appellant's lay statements are competent and credible, a medical nexus opinion is required to determine whether the appellant's current shoulder disability is related to his in-service football injury."  

The lay statements in question consist of those that were made by the Veteran to his medical treatment providers in the course of seeking treatment for his right shoulder complaints, written statements that have been submitted by the Veteran to VA in connection with his claim, statements made by the Veteran and his spouse at his Decision Review Officer hearing, statements made by the Veteran at his Board hearing, and written statements that were submitted by the Veteran's spouse and brother in connection with the Veteran's claim.  

Turning to the evidence of record, the Board notes that, throughout the course of this appeal, the Veteran has repeatedly asserted that he was treated for a right shoulder injury in service.  However, the Veteran's service treatment records show no complaint, finding, or diagnosis of a right shoulder disability in service.  For instance, examination reports from February 1958, August 1958, January 1959, July 1959, and June 1961 reflect that the Veteran's right shoulder was clinically normal upon examination.  He specifically denied any history of, or current, shoulder problems on his February 1958, August 1958, July 1959, and June 1961 medical history reports.  The June 1961 records were completed in connection with the Veteran's separation from service.  

The earliest medical evidence of post-service right shoulder complaints appears in December 1996 VA medical records.  A radiology report notes a clinical history of bursitis of the right shoulder but finds unremarkable soft tissues and no fracture, dislocation, or other bony abnormality.  

A February 1997 VA medical record reflects that the Veteran underwent an initial evaluation for right shoulder pain that he had experienced for the last one year with on and off exacerbation while heavy lifting in the job.  It notes that the Veteran had a history of a shoulder injury in 1959 while playing football in the Army.  Another February 1997 record notes that the Veteran's "shoulder got bad last year, at work."  It notes that the Veteran works every day and performs a lot of physical activity.  An x-ray of the right shoulder was negative, and the Veteran was assessed as having tendinitis.

An April 1997 letter from the Veteran's treatment provider contains a diagnosis of "right shoulder tendinitis/sprain with weakness, pain and limitation."  

An April 1997 record notes that the Veteran has had right shoulder pain since October 1996.  It states that the Veteran "does heavy lifting at work & can't take time off."  It indicates that he has difficulty lifting heavy objects at work.  The VA doctor wrote a note to the Veteran's employer stating that the Veteran "requires limited lifting less than 20 lbs at a time for at least 2 weeks for recovery."  

An April 1997 form for the New York State Department of Labor that was completed by the Veteran's doctor indicates that the Veteran has had pain, weakness, and limitation of motion in the right shoulder since October 1996.

A July 1998 VA medical record classifies the Veteran as a patient/employee who was requesting a day off from work due to persistent and recurrent right shoulder pain and noting that the Veteran "claims he hurt it while in the military 40 years ago.  Due to his work here using the heavy mops & other equipment he uses in EMS & most [especially] when Jacho preparation[.]  In coming here he [developed] more [right] shoulder [pain] & is requesting a day off to rest it just like was done in the past."  

According to another July 1998 VA medical record, the Veteran reported that he initially injured the shoulder playing football in service in 1959.  He reported that "I haven't had a problem with it until last year."  He was assessed as having bicepital tendinitis.  

A November 1998 radiology report notes that there is no fracture, dislocation, or significant degenerative disease of the right shoulder, and the finding was of an unremarkable right shoulder.  

A December 1998 VA medical record notes that the Veteran is known to have off and on pain in the right shoulder for the last two years and that the pain had increased in the last two months.  It was noted that the Veteran " has been working at B-2 NHCU since 11/98' & has to do a lot of [mopping] which caused increased pain with inability to perform work."

He reported on his October 1999 claim form that his right shoulder disability began in 1996 and noted that he was treated at the VA Medical Center in Castle Point.  He also reported that he was treated for his right shoulder in 1960-61 while serving in Panama.

In a November 1999 statement, the Veteran acknowledged that all of his post-service work involved manual labor.  He described his work history as follows:

'[L]aborer'....  All the work that I've done involved laboring of some kind, some hard, some very, very hard.  I've driven trucks where 90% of the work involve[d] lifting.  I've done construction which is very very hard laboring using picks, digging with shovels, pushing heavy loads of cement and many other duties involving real manual labor.  

He reported that he has always had this nagging shoulder injury "from the time that I started to work after I was discharged from the military."  He reported that he had to perform this work to survive but that his shoulder has been giving him much more trouble in the past five years.

In a January 2000 personal statement, the Veteran reported that "the company had a flag football team.  Each company played each other.  I was on the football team.  As I went out for a pass, I got hit on my right shoulder.  I went to sick call."  

He reported in his May 2002 substantive appeal that he reported to sick call the morning following the injury.

An April 2004 x-ray report notes mild arthritic changes at the glenohumeral joint, particularly involving the glenoid with some small cystic-like erosions.  

In a July 2005 statement, the Veteran's spouse noted that she knew the Veteran before he entered service and following his return therefrom.  She reported that "I knew him before he went into the Army, back in the fifties.  When he was discharged in July of 1961 he complained all the time about his right shoulder (of which he said he got hurt while in the Army)."  She reported that he complained of pain when performing certain activities and that he sought medical treatment for his right shoulder over those years.

A July 2005 statement from the Veteran's brother asserts that "I am aware that when he first came out of the US Army back in July of 1961 [that] he complained about his right shoulder hurting while he was in the Army."  

In an October 2005 statement, the Veteran reported that he seriously injured his right shoulder while playing football in service.  He stated that he sought medical care and was put in a sling.  He reported that he was later a passenger in a jeep accident and reinjured his shoulder.  

In October 2005, the Veteran and his wife testified at a hearing before a Decision Review Officer at the Detroit RO.  The Veteran described his various post-service jobs and stated that he had to quit or was let go from many of them due to his shoulder injury.  His wife reported that the Veteran always complained about his shoulder.  

In a March 2010 personal statement, the Veteran reported that he injured his shoulder when he was in the military and "still suffer[s] to this day with my right shoulder."  He reported that he found out on his first job following his separation from service that he was going to have shoulder problems.  He reported that he started going to the doctor for his shoulder in 1961 and was directed to go to the VA Medical Center in Montrose, New York, for treatment in 1966.  

In a June 2010 statement, the Veteran  reported that he started seeing a private doctor for his shoulder in 1961, and that he first sought VA medical care in 1966.

In July 2012, the Veteran's physical therapist submitted a letter stating that he has been treating the Veteran since June 2012.  He noted that the Veteran "has requested that I examine his shoulder due to an injury, which he stated had occurred during the time of his military service."  The physical therapist noted that he performed multiple evaluations of the Veteran and has gone through many different exercise treatments.  He also noted having "reviewed the veteran's documentation from the military that he has submitted regarding the injury."  He opined that the Veteran's "shoulder condition ... was more than likely, caused by military service.  Please make note, that from my evaluation, [the Veteran's] other shoulder does not have this same existing condition.  All information sustains his report of when the injury occurred."  

As noted above, to establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

The existence of a present disability is established through the Veteran's current VA and private treatment records.  These records contain diagnoses of right shoulder strain, sprain, tendinitis, bursitis, and arthritis.  The Board will next address the question of whether the evidence demonstrates an in-service right shoulder injury.

Turning to the question of in-service disability, the Veteran contends that he injured his shoulder while playing football in service.  The Veteran described the circumstances surrounding this injury in several of the personal statements he has submitted in connection with this appeal, as well as in statements he has made in connection with obtaining medical treatment for this disability.  The earliest of the post-service treatment records that mentions an in-service shoulder injury is from February 1997.

The Board has considered the credibility of the Veteran's reports of having injured his right shoulder in service and, for reasons that will be discussed below, finds these reports to be noncredible.  As noted above, the Board cannot determine that the Veteran's lay statements lack credibility merely because they are not corroborated by his service treatment records.  See Buchanan and Barr, both supra. 

Here, however, the Board is not relying merely on an absence of evidence of service treatment records corroborating the existence of a shoulder injury in service.  Rather, the Board finds that the Veteran's lay reports of having suffered an in-service injury are directly contradicted by his service treatment records.  

As noted above, the Veteran's service treatment records reveal that he did not complain of, or seek treatment for, symptoms associated with a right shoulder injury at any point during his military service.  Furthermore, the Veteran's right shoulder was examined multiple times during his service and was consistently found to be clinically normal, most recently at the time of his June 1961 separation examination.  

In addition, the Veteran's own in-service statements expressly affirm that he did not suffer a shoulder injury in service.  As noted above, the Veteran specifically denied any history of, or current, shoulder problems on every single medical history report he completed in service, including those from February 1958, August 1958, July 1959, and June 1961.  Nor did he ever report having any problem with his right shoulder when seeking in-service medical treatment.  

The Board finds the above evidence from the Veteran's service treatment records to be highly probative to the question of whether the Veteran suffered a right shoulder injury in service.  The medical examination reports were conducted during the Veteran's service, including shortly following the period in which the Veteran described having injured his right shoulder, and expressly found that the Veteran's right shoulder was clinically normal at that time.  The Veteran's express in-service denials of a shoulder injury are also highly probative, as they were made contemporaneous to the alleged injury and were not made in connection with a claim for benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may be found to affect the credibility of testimony).  The Board thus finds that the Veteran's service treatment records establish that he did not suffer a right shoulder injury in service.  

The Board also finds that the Veteran's post-service treatment records contradict his assertion that his current right shoulder disability began in service.  Such statements of a recent onset of shoulder disability appear throughout the Veteran's post-service medical records.  While these records consistently note the Veteran's report of having injured his right shoulder in service, these same records also reflect that the Veteran reported that his shoulder began bothering him in approximately October 1996.  The records from February 1997, April 1997, July 1998, and December 1998 that are described above reflect that the Veteran has specifically linked his current shoulder symptoms to heavy lifting and physical labor that he performed in recent employment.  Thus, even if the Board were to accept the Veteran's assertion of an in-service shoulder injury, the statements the Veteran has recently made in connection with his seeking treatment for a current shoulder disability provide ample support for the notion that the Veteran's recent shoulder problems began in October 1996.  The Board finds these recent statements to be extremely credible, as the Veteran made them in the course of seeking medical treatment for his right shoulder.

Furthermore, the Veteran's statements to VA in the course of seeking service connection for his right shoulder disability are inconsistent in their descriptions of the onset of the current right shoulder symptoms arose, both with each other and with the statements he made to medical treatment providers.  As noted above, the Veteran reported on his October 1999 claim form that, while he was treated for his right shoulder in 1960-61 while serving in Panama, his right shoulder disability did not actually begin until 1996.  In other statements, including those from November 1999, March 2010, and June 2010, the Veteran has essentially described a continuity of right shoulder symptomatology since 1961.

The Board observes that, although the Veteran is a lay person, he is competent to report that he has experienced right shoulder pain ever since service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The competency of an individual to testify, however, must be distinguished from the credibility of the testimony.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  

In the case at hand, the Board cannot find that the Veteran's reports of in-service onset and continuity of symptomatology since service are credible, as his reports of having had right shoulder problems since his separation from service are inconsistent with subsequent detailed statements he made to his doctors in the course of seeking right shoulder treatment.  See Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010) (upholding Board finding that vague and inconsistent lay statements were not credible because they were in direct contradiction to the more credible, competent, reliable, and clearly documented medical evidence).  These statements are also inconsistent with the assertion he made on his October 1999 claims form that his right shoulder disability began in 1996.  The Board thus finds the Veteran's assertions of a continuity of right shoulder symptomatology since service to be noncredible, and they thus cannot form a basis for granting the Veteran's claim.

Having determined that the Veteran's lay statements lack credibility, the Board will now turn to the lay statements that were submitted by the Veteran's wife and his brother.  His wife's July 2005 statement asserts a continuity of symptomatology since the Veteran's July 1961 discharge from service and that the Veteran reported to her that he injured his shoulder in the Army.  With respect to the competency of the testimony of the Veteran's spouse, the Board finds that the Veteran's spouse is not competent to testify that the Veteran injured his right shoulder in service, as she was not there to personally witness any such injury.  See Layno, supra.  

The Board finds that the Veteran's spouse is competent, however, to testify to having personally witnessed the Veteran complaining of shoulder problems since his separation from service.  However, the Board must ultimately reject this testimony of 1961 onset with continuity of symptomatology since service as noncredible in that they appear to be based upon the Veteran's own noncredible assertions of having had problems with his right shoulder since service.  Furthermore, as with the Veteran's own reports of continuity of symptomatology since service, his spouse's testimony directly contradicts the Veteran's more credible statements that the Veteran's current right shoulder problems did not begin until approximately October 1996.

Similarly, the Board finds the Veteran's brother's statements regarding an in-service right shoulder injury to be noncredible, as the Veteran's brother did not personally witness any such injury.  The competency of his assertion of being "aware that when he first came out of the US Army back in July of 1961 [that] he complained about his right shoulder hurting while he was in the Army" is ambiguous in that he does not actually state that he personally observed that the Veteran had right shoulder symptoms upon his separation from the Army.  Nor does the Veteran's brother actually assert that any such symptomatology has been continuously present since service.  Rather, he merely suggests that he was told by someone, perhaps the Veteran, that his shoulder was bothering him when he first returned from service.  

Assuming that the Veteran's brother is asserting that he did, in fact, personally notice that the Veteran's right shoulder had been bothering upon his return from service, and that he continuously noticed that the Veteran was experiencing shoulder problems since service, the Board must again find this testimony to be noncredible.  As with the statements from the Veteran's spouse, that from his brother expressly contradicts the Veteran's own credible statements to his medical care providers that his current right shoulder symptoms began in October 1996 following physical exertion during post-service employment.  Again, the Veteran's brother's testimony merely repeats a noncredible medical history that was reported by the Veteran himself.  Such corroborative statements do not render the Veteran's own noncredible statements credible.  Thus, the Board finds that the Veteran's brother does not provide competent and credible testimony to support the Veteran's claim.

Having found that the lay evidence of record is not credible, the Board will now consider whether there is competent medical evidence of record to justify granting the Veteran's claim.  

As noted above, the record contains a July 2012 letter from the Veteran's physical therapist stating that he has been treating the Veteran since June 2012.  He noted that the Veteran "has requested that I examine his shoulder due to an injury, which he stated had occurred during the time of his military service."  The physical therapist noted that he performed multiple evaluations of the Veteran and has gone through many different exercise treatments.  He also noted having "reviewed the veteran's documentation from the military that he has submitted regarding the injury."  He opined that the Veteran's "shoulder condition ... was more than likely, caused by military service.  Please make note, that from my evaluation, [the Veteran's] other shoulder does not have this same existing condition.  All information sustains his report of when the injury occurred."  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his of her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448- 9 (2000).  The Court has expressly declined to adopt a 'treating physician rule' which would afford greater weight to the opinion of a veteran's treating physician over the opinion of a VA or other physician.  See Guerrieri, supra.

As noted above, the physical therapist opined that the Veteran's "shoulder condition ... was more than likely, caused by military service.  Please make note, that from my evaluation, [the Veteran's] other shoulder does not have this same existing condition.  All information sustains his report of when the injury occurred."  He referenced having "reviewed the veteran's documentation from the military that he has submitted regarding the injury."  His opinion also references his personal examination and treatment of the Veteran, as well as the Veteran's report that he has a shoulder injury "which he stated had occurred during the time of his military service."  

In assessing the probative value of this opinion, the Board does not question whether the Veteran's physical therapist has the appropriate professional qualifications to review the Veteran's medical evidence and provide a nexus opinion.  The Board further notes that the physical therapist's opinion appears to have been informed by his interview and examination of the Veteran, as well as by review of at least some of the Veteran's service treatment records.  

However, the Board notes that, even though the physical therapist referenced having reviewed the Veteran's "documentation from the military that he has submitted regarding the injury," he does not specifically identify the military records that show an in-service right shoulder injury.  Even though he is a medical professional who is competent to render a nexus opinion, the Veteran's physical therapist cannot provide competent lay evidence of the occurrence of the in-service injury, as he did not personally witness the injury himself. 

In the precedent decision of Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court held that the probative value of a medical opinion comes from its being factually accurate, fully articulated, and having a sound reasoning for the conclusion.  As noted above, the Board can recognize no hint of a right shoulder disability from reviewing the Veteran's service treatment records.  The physical therapist has not actually identified any such records or explained how his specialized training has enabled him to recognize the occurrence of an in-service shoulder injury that is not apparent to a layperson.  Without such an explanation, the Board cannot merely accept the physical therapist's assertion that the record contains in-service medical evidence of a shoulder injury.  

Furthermore, the physical therapist has provided no explanation of how his examination and treatment of the Veteran allowed him to conclude that the Veteran suffered an in-service shoulder injury, and he has not explained how the absence of the same left shoulder injury demonstrates that the right shoulder injury occurred in service.  

Rather, it appears that the physical therapist's assertion of an in-service right shoulder injury is based solely upon the Veteran's request that the physical therapist "examine his shoulder due to an injury, which he stated had occurred during the time of his military service."  

The Court has held that VA cannot reject a medical opinion simply because it is based on a history supplied by the Veteran and that the critical question is whether that history was accurate.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see also Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a veteran's statement renders a medical report incredible only if the Board rejects the statements of the veteran).  Here, the history upon which the July 2012 opinion was apparently based is inaccurate.  As determined earlier, the Veteran did not suffer a right shoulder injury in service.  Thus, the physical therapist's assumption that the Veteran has a shoulder injury "which he stated had occurred during the time of his military service" is inaccurate.   See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (physician's opinion based upon an inaccurate factual premise has no probative value).  Accordingly, the July 2012 opinion is dependent on noncredible testimony and lacks sound reasoning for the conclusion reached; hence, it has essentially no probative value.

The Board notes that the only other positive nexus opinion of record comes from the Veteran himself.  As noted above, the Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  See Jandreau, supra.  However, even if his reports of in-service injury were deemed to be credible, which they are not, the Veteran, as a layperson, does not possess the necessary medical expertise to competently link a current right shoulder disability to an injury that occurred approximately 35 years earlier, especially considering that his post-service work history involved decades of very demanding physical labor that may have resulted in injuries for which he sought medical treatment.  Thus, in the absence of competent medical evidence of a link between the Veteran's right shoulder disability and his military service, service connection for a right shoulder disability is not warranted.  

Finally, the Board notes that evidence shows that the Veteran did not have arthritis of the right shoulder in service.  Nor does the evidence demonstrate arthritis within one year of separation from service.  As noted above, the earliest evidence of arthritis appears in an April 2004 x-ray report, while radiology reports from December 1996, February 1997, and November 1998 all report normal findings.  Thus, presumptive service connection for a chronic disability is not warranted.

In short, the Board finds that the lay evidence of record is not credible for purposes of establishing the occurrence of a right shoulder injury in service or continuity of symptomatology thereafter.  The Veteran's descriptions of having injured his right shoulder in service are contradicted by his service treatment records, and his post-service medical records reflect that the Veteran has consistently reported that his shoulder began bothering him in approximately October 1996.  In many instances, he specifically links his shoulder problems to heavy lifting and physical labor he had performed in recent employment.  These statements provide ample support for the Board's conclusion that the Veteran has not had a right shoulder disability since service.  

In short, the Board finds that a preponderance of the evidence is against finding a link between a current right shoulder disability and the Veteran's military service.  The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to service connection for a right shoulder disability is not warranted.


ORDER

Entitlement to service connection for a right shoulder disability is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


